               Case 2:20-cv-01320-JCC Document 83 Filed 09/16/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    ESTATE OF ADAM CHRISTOPHER JENSEN, CASE NO. C20-1320-JCC
      by the Personal Representative PAULA DOW, et
10
      al.,                                         MINUTE ORDER
11
                              Plaintiffs,
12            v.

13    COUNTY OF SNOHOMISH, et al.,
14                            Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated notice of dismissal of
19   Plaintiff’s claims against Defendants County of Snohomish, Snohomish County Deputy Sheriff
20   William Westsik, Snohomish County Deputy Sheriff Kevin Pelleboer, and “Doe(s) 1-100”
21   employees of County of Snohomish. (Dkt. No. 82). The stipulation excludes Defendant Everett
22   City Police Department. Federal Rule of Civil Procedure 41(a)(1)(A)(ii) provides that a “plaintiff
23   may dismiss an action without a court order by filing . . . a stipulation of dismissal signed by all
24   parties who have appeared.” Here, the parties nevertheless request that the Court enter a
25   proposed order filed with their stipulation. (See Dkt. No. 82 at 3.)
26          Although Rule 41 governs dismissal of an “action,” the Ninth Circuit has held that a

     MINUTE ORDER
     C20-1320-JCC
     PAGE - 1
               Case 2:20-cv-01320-JCC Document 83 Filed 09/16/21 Page 2 of 2




 1   “plaintiff may dismiss some or all of the defendants . . . through a Rule 41(a)(1) notice.” Wilson

 2   v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Here the parties have stipulated to

 3   dismissing all claims against certain defendants and the stipulation is signed by all parties who

 4   have appeared. (See Dkt. No. 82 at 2.) Thus, under Federal Rule of Civil Procedure

 5   41(a)(1)(A)(ii), the stipulation is self-executing.

 6          All claims against Defendants County of Snohomish, Snohomish County Deputy Sheriff

 7   William Westsik, Snohomish County Deputy Sheriff Kevin Pelleboer, and “Doe(s) 1-100”

 8   employees of County of Snohomish are DISMISSED with prejudice and without costs to any
 9   party, with each party to bear its own attorney fees and other litigation expenses. The claims
10   asserted against Defendant City of Everett remain.
11          DATED this 16th day of September 2021.
12                                                          Ravi Subramanian
                                                            Clerk of Court
13
                                                            s/Sandra Rawski
14
                                                            Deputy Clerk
15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1320-JCC
     PAGE - 2
